Citation Nr: 0621255	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  02-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's chronic post-traumatic stress 
disorder.  

2.  Entitlement to an effective date prior to March 24, 2003, 
for the award of service connection for chronic 
post-traumatic stress disorder.  

3.  Whether the June 2, 1998, Department of Veterans Affairs 
rating decision denying service connection for chronic 
post-traumatic stress disorder were clearly and unmistakably 
erroneous.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left thigh shell fragment wound residuals with 
femoral nerve injury and peripheral neuropathy, currently 
evaluated as 40 percent disabling.  

5.  Entitlement to a compensable disability evaluation for 
the veteran's right upper back shell fragment wound 
residuals.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1952 to November 
1954.  
 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) which 
recharacterized the veteran's left thigh shell fragment wound 
residuals as chronic left thigh shell fragment wound 
residuals with femoral nerve injury, peripheral neuropathy, 
myositis, and scar residuals; denied an increased evaluation 
for that disability; and denied an increased evaluation for 
his right upper back shell fragment wound residuals.  In 
October 2001, the veteran submitted a notice of disagreement 
(NOD).  In April 2002, the RO issued a statement of the case 
(SOC) to the veteran and his accredited representative.  In 
May 2002, the veteran submitted an Appeal to the Board (VA 
Form 9).  

In May 2003, the RO, in pertinent part, tacitly determined 
that the veteran had reopened his claim of entitlement to 
service connection for a chronic psychiatric disorder to 
include post-traumatic stress disorder (PTSD); granted 
service connection for chronic PTSD; assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of March 24, 2003.  In June 2003, the veteran submitted a NOD 
with both the evaluation and the effective date assigned for 
his PTSD.  In July 2003, the RO, in pertinent part, 
determined that the June 2, 1998, Department of Veterans 
Affairs (VA) rating decision denying service connection for 
chronic PTSD was not clearly and unmistakably erroneous.  In 
July 2003, the veteran submitted a NOD with the July 2003 RO 
decision.  In July 2004, the Board remanded the veteran's 
appeal to the RO for additional action.  

In June 2005, the RO, in pertinent part, recharacterized the 
veteran's left thigh shell fragment wound residuals as left 
thigh shell fragment wound residuals with femoral nerve 
injury, peripheral neuropathy and scar residuals evaluated as 
40 percent disabling.  In January 2006, the RO issued a SOC 
to the veteran and his accredited representative which 
addressed the issues of an initial evaluation in excess of 30 
percent and an earlier effective date for the award of 
service connection for chronic PTSD.  In February 2006, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
denial of both an initial evaluation in excess of 30 percent 
and an earlier effective date for his chronic PTSD.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial evaluation 
in excess of 30 percent for the veteran's PTSD.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDING OF FACT

The veteran's chronic PTSD has been shown to be manifested by 
no more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks and a 
Global Assessment of Functioning score of 70.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the veteran's chronic PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an initial evaluation in 
excess of 30 percent for his chronic PTSD, the Board observes 
that the RO issued a VCAA notice to the veteran in April 2006 
which informed him of the evidence generally needed to 
support a claim of entitlement to an increased evaluation and 
an earlier effective date for the award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The veteran was 
specifically informed that he should submit any relevant 
evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran requested a hearing before a Veterans 
Law Judge sitting at the RO.  The veteran was scheduled for 
an April 2004 hearing before a Veterans Law Judge sitting at 
the RO.  The veteran failed to report for the scheduled 
hearing.  He subsequently requested either a hearing before a 
Veterans Law Judge sitting at Oklahoma City, Oklahoma or a 
videoconference before a Veterans Law Judge from that 
location.  The RO informed the veteran in writing that 
hearings were not conducted from that location.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

Although the VCAA notice was not issued prior to the 
assignment of an initial evaluation for the veteran's PTSD, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the veteran's claim 
and the notice deficiencies are thus rendered moot.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Chronic PTSD

A.  Historical Review

The veteran's service medical records are not of record.  
They were apparently destroyed in the 1973 fire at the 
National Personnel Record Center.  The veteran's service 
personnel records indicate that he sustained a right upper 
shoulder shell fragment wound.  A record from the Office of 
the Surgeon General, Department of the Army (SGO) indicates 
that the veteran sustained a July 1953 thigh shell fragment 
wound and was diagnosed with combat exhaustion.  The report 
of an April 2003 psychiatric evaluation conducted for the VA 
by Amar Bhandary, M.D., indicates that the veteran was 
diagnosed with chronic PTSD secondary to his Korean War 
combat experiences.  A Global Assessment of Functioning (GAF) 
score of 70 was advanced.  In May 2003, the RO granted 
service connection for chronic PTSD and assigned a 30 percent 
evaluation for that disability.  


B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

At the April 2003 psychiatric evaluation conducted for the VA 
by Dr. Bhandary, the veteran complained of chronic PTSD 
symptoms including nightmares with associated sleep 
disturbance, anxiety, irritability, anger, mood swings, an 
exaggerated startle response, and social isolation.  He 
reported that he had been retired for "a long time" and 
divorced three times.  The doctor observed that the veteran 
was well-groomed; slightly restless; cooperative; alert; and 
oriented to time, place, and person.  On mental status 
examination, the veteran exhibited good concrete thinking, 
formal judgment, and insight; fair abstract thinking and 
social judgment; poor recall, concentration, and attention 
span; and no suicidal, homicidal, or paranoid ideation or 
hallucinations.  The veteran was diagnosed with chronic PTSD 
and a dysthymic disorder.  A GAF score of 70 was advanced.  

A November 2005 VA treatment entry states that the veteran's 
estranged wife related to a VA social worker that she had 
married the veteran in September 2005 and separated from him 
in October 2005 when he accused her of infidelity and wanting 
his money.  She stated that the veteran gave excessive money 
to his church and questioned his mental faculties.  

In his February 2006 Appeal to the Board (VA Form 9), the 
veteran related that he experienced major depression and 
suicidal ideation from 1990 and until "recently."  He 
indicated that he continued to experience chronic PTSD 
symptoms.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic PTSD and associated dysthymic disorder have 
been shown to be manifested by recurrent nightmares, anxiety, 
anger, panic, and social isolation.  At the most recent 
psychiatric evaluation conducted for the VA, the veteran was 
found to be properly groomed, alert and cooperative, and 
oriented times three.  He exhibited essentially minimal 
psychiatric symptomatology.  The physician advanced a GAF of 
70.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 61 to 70 
indicates the presence of mild symptoms and/or some 
difficulty in social, occupational, or school functioning, 
but a generally satisfactory level of functioning.  Carpenter 
v. Brown, 8 Vet. App. 2402 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's chronic PTSD has been shown to be productive of 
no more than relatively mild impairment as is reflected by 
the assignment of a GAF score of 70 at the most recent 
psychiatric evaluation of record.  While the November 2005 VA 
treatment record states that the veteran's estranged wife 
questioned the status of his mental faculties, subsequent VA 
clinical documentation does not substantiate her assertions 
as to his competence.  Further, the record reflects that the 
veteran sustained a nonservice-connected cerebrovascular 
accident which could be responsible for any cognitive 
impairment.  

In the absence of evidence of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, the 
Board finds that a preponderance of the evidence is against 
an initial evaluation greater than 30 percent for the 
veteran's chronic PTSD.  


ORDER

An initial evaluation in excess of 30 percent for the 
veteran's chronic PTSD is denied.  


REMAND

The veteran submitted a timely NOD with the July 2003 
determination that the June 2, 1998, rating decision denying 
service connection for chronic PTSD was not clearly and 
unmistakably erroneous.  The Court has directed that where a 
veteran has submitted a timely NOD with an adverse decision 
and the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The Board finds that the issue of whether the June 2, 1998, 
rating decision denying service connection for chronic PTSD 
was clearly and unmistakably erroneous is inextricably 
intertwined with the certified issue of an effective date 
prior to March 24, 2003, for the award of service connection 
for chronic PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in 
the first instance.  

In reviewing the report of the February 2005 VA examination 
for compensation purposes conducted in accordance with the 
Board's remand instructions, the Board finds that it is 
inadequate for rating purposes as it fails to identify the 
specific muscle groups affected by the veteran's shell 
fragment wound residuals and to provide findings as to the 
veteran's shoulder and left lower extremity ranges of motion.  
Further, the examination findings are in conflict with the 
clinical  record to the extent that they state that an 
electromyographic (EMG) study was ordered and "shows no 
evidence of axonal polyneuropathy" while the March 2005 VA 
EMG report actually states that "this study shows 
electrophysiologic evidence of axonal (sensory>motor) 
polyneuropathy."  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his left thigh shell 
fragment wound residuals and right upper 
back shell fragment wound residuals after 
2005, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, then contact 
all identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2005 at the 
Oklahoma City, Oklahoma, VA Medical 
Center, not already of record, be 
forwarded for incorporation into the 
record.

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected left 
thigh shell fragment wound residuals and 
right upper back shell fragment wound 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
all affected muscle groups and nerves and 
the limitation of activity imposed by the 
veteran's service-connected left thigh 
shell fragment wound residuals and right 
upper back shell fragment wound residuals 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his shoulders and left lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's left thigh 
shell fragment wound residuals and right 
upper back shell fragment wound residuals 
upon his vocational pursuits. 

Send the claims folders to the examiner 
or examiners for review.  The examination 
report(s) should specifically state that 
such a review was conducted. 

4.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of whether the June 
2, 1998, VA rating decision denying 
service connection for chronic 
post-traumatic stress disorder were 
clearly and unmistakably erroneous.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

5.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
both his left thigh shell fragment wound 
residuals with femoral nerve injury, 
peripheral neuropathy, and scar residuals 
and right upper back shell fragment wound 
residuals and an effective date prior to 
March 24, 2003, for the award of service 
connection for chronic PTSD with express 
consideration of the provisions of 38 
C.F.R. §§ 4.55, 4.56 (2005), as 
applicable.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


